— In an action, inter alia, to recover moneys loaned to the defendant, the defendant appeals from (1) an order and judgment (one paper) of the Supreme Court, Nassau County (Robbins, J.), entered June 30, 1986, which granted the plaintiff Joseph Klapper partial summary judgment on the first cause of action in the principal sum of $18,000, and summary judgment on the second cause of action in the principal sum of $8,900, and granted the plaintiff Allan Klapper partial summary judgment on the third cause of action in the principal sum of $17,500 and (2) an order of the same court (Robbins, *505J.), dated September 8, 1986, which denied his motion for reargument.
Ordered that the appeal from the order dated September 8, 1986, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order and judgment entered June 30, 1986 is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
On this record, the Supreme Court did not improvidently exercise its discretion in rejecting the defendant’s untimely opposing affidavit to the plaintiffs’ motion for partial summary judgment (see, Foitl v G.A.F. Corp., 64 NY2d 911; CPLR 2214 [b]). Mangano, J. P., Bracken, Eiber and Kunzeman, JJ., concur.